DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments, see page 5 paragraph 2, filed 11/02/2021, with respect to claims 9 and 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C.§112(b) of 07/02/2021 has been withdrawn. 
Applicant’s arguments, see page 5 paragraph 4, filed 11/02/2021, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown (US6352547).

Claim Objections
Claim 10 is objected to because of the following informalities:  
The phrase “a roll into cavity” in lines 4-5 should read –a roll into the cavity–.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "wherein the polyolefins are" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further, as claim 19 depends from claim 8 it is unclear what the polyolefins could be used for in the claim. For the purposes of examination, claim 19 is interpreted as depending from claim 17 which introduces polyolefins.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 17, 18, 19, , 20, 21, 23, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US6063092 – previously of record as Young) in view of Brown (US6352547).

In reference to claim 8:
Shin discloses a method for embedding a balloon, arranged on a catheter, in an implant having an open-work structure (abstract), said method comprising the following steps:
producing an assembly consisting of a catheter with balloon and the implant mounted on the outer side of the balloon (col 3 ln 3-11),
inserting the assembly into a cavity of an embedding mould (col 3 ln 11-22),
connecting the catheter to a fluid source (col 5 ln 11-29),
heating the embedding mould with assembly in a heating element for a predefined time (col 6 ln 15-30),
applying a predefined first internal pressure to the balloon by the fluid source connected to the catheter (col 6 ln 15-30),
cooling the assembly (col 6 ln 32-36),
deflating the balloon and cooling the embedding mould with the assembly (col 6 ln 32-36),
removing the assembly and protective film from the embedding mould (col 6 ln 32-36).
While Shin does teach a protective film (col 6, ln 32-35), Shin does not disclose the embedding mould is lined on its inner wall with the protective film prior to insertion of the assembly. However, in 
Shin does not explicitly disclose cooling the embedding mould with the assembly with a predefined second internal pressure in the balloon. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. cooling the assembly inside or outside the mould, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Shin does not explicitly disclose the cooling is conducted with the assembly with a predefined second internal pressure in the balloon. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. cooling the assembly in a pressurized or non-pressurized state, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Shin does not disclose wherein the protective film is strip-like, and a width of the protective film is greater than the circumference of the cavity. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Brown teaches a sleeve to protect the stent during a crimping operation (col 5 ln 1-8). Brown further teaches that it is desirable that the sleeve be wrapped around with one and a half turns so that for half of the circumference of the 

In reference to claims 17 and 18:
In addition to the discussion of claim 8, above, Shin further discloses wherein the protective film comprises a fluoropolymer (claim 17) which is a polytetrafluoroethylene (Teflon®; col 5 ln 25-28).

In reference to claim 19:
As discussed above, claim 19 has been interpreted as depending from claim 17.
In addition to the discussion of claim 17, above, shin does not explicitly disclose wherein the polyolefins are select6ed from the group consisting of polyethylene and polypropylene. However, claim 19 depends from claim 8 which contains the limitation “wherein the protective film comprises at least one material selected from the group consisting of fluoropolymers and polyolefins.” As claim 19 does not require that the protective film comprises the polyolefin, claim 19 is met by the use of polyfluorotetraethylene (Teflon®; col 5 ln 25-28).

In reference to claim 20:
In addition to the discussion of claim 8, above, modified Shin does not teach wherein the embedding mould has a thermal conduction coefficient of more than 10 W/(m*K). However, one of ordinary skill in the art would recognize that increasing thermal conductivity of the mould of Shin would 

In reference to claim 21:
In addition to the discussion of claim 8, above, modified Shin does not teach wherein the cavity in the embedding mould has a wall thickness of less than 0.2 mm. However, the change in relative dimensions is not patentably distinct from the prior art. See MPEP 2144.04(IV)(A).

In reference to claim 23:
Shin discloses a method for embedding a balloon, arranged on a catheter, in an implant having an open-work structure (abstract), said method comprising the following steps: 
- inserting an assembly consisting of a catheter with balloon and the implant mounted on the outer side of the balloon with a film wrapped around said assembly into a cavity of an embedding mould (col 3 ln 3-11),
 - connecting the catheter to a fluid source (col 5 ln 16-21; Fig. 3), 
- heating the embedding mould with assembly in a heating element for a predefined time (col 6 ln 22-31),
- applying a predefined first internal pressure to the balloon by the fluid source connected to the catheter (col 6 ln 18-22)), 

Shin does not disclose placing the strip in the mould prior to inserting the assembly. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the strip inside the mould or placing the strip on the assembly, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Shin does not disclose cooling the embedding mould with the assembly with a predefined second internal pressure in the balloon and deflating the balloon after cooling the embedding mould. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. cooling the assembly within the mould or outside of the mould, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Shin does not disclose  the strip having a width that is greater than the circumference of the cavity,  twisting the strip such that the protective film forms an overlapping "O" shape in the cavity. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Brown teaches a sleeve to protect the stent during a crimping operation (col 5 ln 1-8). Brown further teaches that it is desirable that the sleeve be wrapped around with one and a half turns so that for half of the circumference of the sleeve, the sleeve forms a double layer (col 5 ln 21-24; Fig. 10)(as the sleeve overlaps itself, the sleeve width would necessarily be 

In reference to claim 12:
In addition to the discussion of claim 23, above, Shin further discloses wherein the protective film is PTFE (Teflon®; col 5 ln 25-28).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Brown as applied to claim 23, above, and further in view of Bartel (DE3324413).

In reference to claims 10 and 11:
IN addition to the discussion of claim 23, above, modified Shin does not teach wherein guiding comprises unwinding the strip from a roll into cavity and the removing comprises winding the strip onto another roll (claim 10) or wherein the removing comprises guiding the assembly and a portion of the protective film attached to the assembly due to heating, applying, and cooling out of the cavity (claim 11). However, this is taught by Bartel. Bartel teaches a method of manufacturing a molded object which utilizes and internally pressurized area and an external mold (paras 0022-0024). Bartel further teaches the use of a liner strip which is unwound from a roll into a cavity and winding the liner strips onto another roll upon exiting the mold which enables mechanical and automatic mold feeding (para 0025; Fig. 1)(claim 10). Bartel further teaches that the film strip is “pulled” off of the blank after molding. While not explicit, it is the Examiner’s position that the requirement that the film strip is “pulled” indicates that at least a portion of the strip may remain attached to the assembly due to the heating, . 

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Brown as applied to claims 8, above, and further in view of Armstrong (US6981982).

In reference to claim 16:
In addition to the discussion of claim 8, above, modified Shin does not disclose wherein the protective film has a thickness of less than 25 µm. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Armstrong teaches a method of producing a stent and graft combination (title, abstract). Armstrong further teaches a PTFE sacrificial film that serves as a release layer having a thickness of 0.013 mm (col 18 ln 20-40)(0.013 mm equals 13 µm). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Shin with the film thickness of Armstrong because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the film has a thickness known in the art for producing release layers.

In reference to claim 22:
In addition to the discussion of claim 8, above, Shin further discloses wherein the cavity is continuous and parallel to the longitudinal direction of the embedding mould (Fig. 5A). 
Modified Shin does not teach wherein strip-like protective film protrudes the cavity on both of opposite sides of the cavity in the longitudinal direction. However, this is taught by Armstrong. Armstrong teaches a method of producing a stent and graft combination (title, abstract). Armstrong further teaches placing a film with tail ends protruding from the cavity in order to facilitate removal of the film and stent-graft from the mandrel (col 18 ln 37-45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Shin with the protruding tail ends of Armstrong in order to facilitate removal of the stent-graft from the mould.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742